TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Nesreen Boutros                              ) Docket No. 2016-06-0418
                                             )
v.                                           ) State File No. 32833-2015
                                             )
Amazon, et al.                               )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims                          )
Kenneth M. Switzer, Chief Judge              )


                   Affirmed and Remanded-Filed November 9, 2016


In this interlocutory appeal, the employer appeals the trial court’s order requiring it to
provide a panel of physiatrists to the employee. After two visits to an urgent care facility
that the employee selected from a panel of providers made available by the employer, the
employee was referred to an orthopedic physician. After one visit with the orthopedic
physician, the physician recommended referral to a physiatrist. The employer arranged
an appointment with a physician specializing in pain management, but did not provide a
panel of physiatrists. Following the employee’s fourth visit with the pain management
specialist, the employee was discharged by the specialist. The employer denied further
benefits, asserting the employee’s injuries were not work-related. Following an
expedited hearing, the trial court found the employee would likely prevail at trial in
establishing a work-related injury, and further found that the employer had failed to
provide a panel of physiatrists after the authorized physician made a referral to a
physiatrist. Despite the employer having provided some pain management treatment, the
trial court determined the employer must provide a panel of physiatrists. The employer
has appealed. We affirm the trial court’s decision and remand the case for further
proceedings as may be necessary.

Judge David F. Hensley delivered the opinion of the Appeals Board in which Judge
Marshall L. Davidson, III, and Judge Timothy W. Conner joined.

W. Troy Hart, Knoxville, Tennessee, for the employer-appellant, Amazon

Nesreen Boutros, Antioch, Tennessee, employee-appellee, pro se

                                             1
                            Factual and Procedural Background

        Nesreen Boutros (“Employee”) alleged that she suffered injuries to her neck,
shoulder, and arm arising primarily out of and occurring in the course and scope of her
employment with Amazon (“Employer”) on April 23, 2015. She described placing a
heavy box on a conveyor belt and feeling a “pop,” which she testified resulted in burning
pain in her neck and right arm. She presented to Employer’s on-site medical clinic and
ultimately was provided a panel of medical providers from which she selected an urgent
care facility where she was seen twice before being referred to an orthopedic physician.
After being seen by Dr. Kyle Joyner, an orthopedic surgeon, the doctor opined that
Employee’s problems were muscular in nature rather than orthopedic, and he
recommended referral to a physiatrist, stating in his report that Employee “does not need
to follow up with me.”1

       Employer arranged for Employee to begin treating with Dr. Jeffrey Hazlewood, a
pain management specialist, whom she saw four times between her first visit on May 7,
2015 and her last visit on September 14, 2015. Dr. Hazlewood’s records reflect ongoing
complaints of right shoulder and arm pain, which he consistently noted were out of
proportion to any objective findings. An MRI of Employee’s cervical spine revealed a
disc protrusion at C6-7, but Dr. Hazlewood observed that this finding did not match up
with Employee’s complaints either objectively or subjectively. After failing to appear for
two appointments and appearing late for a third, Dr. Hazlewood discharged Employee
from his care, observing that her failure to keep her appointments suggested that her
symptoms were not as severe as she reported. He released her at maximum medical
improvement as a result of what he deemed to be noncompliance. He stated that she was
released from his care and that he would see her again only if Employer requested it and
agreed to pay for the visit in the event she missed the appointment.

       Employee requested additional medical treatment, but Employer declined to
authorize any further care, arguing that, based on its receipt of Employee’s prior medical
records, she was suffering from a pre-existing condition. Employee denied she was
suffering from a pre-existing condition, asserting that discussions of right shoulder, neck,
and arm pain in earlier records were related to a diagnosis of deep vein thrombosis and
that her current pain was different in character and quality from the pain she experienced
following the deep vein thrombosis. After an expedited hearing, the trial court
determined that, because Employer had failed to provide a panel of physiatrists upon Dr.
Joyner’s referral, Employee was entitled to such a panel. Employer has appealed.



1
 Employee also saw Dr. Robert Weiss, a neurosurgeon, on a single occasion on July 14, 2015. Dr. Weiss
observed that her cervical MRI did not reveal a need for surgery and released her at maximum medical
improvement from a neurosurgical perspective, recommending that she be seen by an orthopedic hand
surgeon to rule out a radial sensory nerve issue.

                                                 2
                                   Standard of Review

       The standard we apply in reviewing a trial court’s decision is statutorily mandated
and limited in scope. Specifically, “[t]here shall be a presumption that the findings and
conclusions of the workers’ compensation judge are correct, unless the preponderance of
the evidence is otherwise.” Tenn. Code Ann. § 50-6-239(c)(7) (2015). The trial court’s
decision may be reversed or modified if the rights of a party “have been prejudiced
because findings, inferences, conclusions, or decisions of a workers’ compensation judge:

       (A)    Violate constitutional or statutory provisions;
       (B)    Exceed the statutory authority of the workers’ compensation judge;
       (C)    Do not comply with lawful procedure;
       (D)    Are arbitrary, capricious, characterized by abuse of discretion, or
              clearly an unwarranted exercise of discretion; or
       (E)    Are not supported by evidence that is both substantial and material
              in the light of the entire record.”

Tenn. Code Ann. § 50-6-217(a)(3) (2015).

                                         Analysis

        Employer raises three issues on appeal: (1) whether Employee established that she
suffered a work-related injury; (2) whether Employee established that she is entitled to
additional medical benefits; and (3) whether the trial court should have conducted an
initial hearing rather than an expedited hearing.

                                   Work-Related Injury

        An injured worker has the burden of proof on every essential element of his or her
claim. Tenn. Code Ann. § 50-6-239(c)(6) (2015); see also Buchanan v. Carlex Glass
Co., No. 2015-01-0012, 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at *5 (Tenn.
Workers’ Comp. App. Bd. Sept. 29, 2015). At an expedited hearing, an employee is able
to meet this burden if he or she comes forward with sufficient evidence from which the
trial court can determine that the employee is likely to prevail at a hearing on the merits,
as set out in Tennessee Code Annotated section 50-6-239(d)(1) (2015). McCord v.
Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *9 (Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015). This lesser evidentiary
standard “does not relieve an employee of the burden of producing evidence of an injury
by accident that arose primarily out of and in the course and scope of employment at an
expedited hearing, but allows some relief to be granted if that evidence does not rise to
the level of a ‘preponderance of the evidence.’” Buchanan, 2015 TN Wrk. Comp. App.
Bd. LEXIS 39, at *6. In reviewing a trial court’s decision that the evidence presented at
an expedited hearing is sufficient to find an employee is likely to prevail at trial, we must

                                             3
determine if the preponderance of the evidence submitted supports the trial court’s
conclusion. See Tenn. Code Ann. § 50-6-239(c)(7) (2015).

        In its expedited hearing order, the trial court observed that Employee was “open
and forthcoming in her testimony,” accrediting her description of the work incident that
occurred on April 23, 2015. Further, the trial court observed that Employee
acknowledged having previously suffered from deep vein thrombosis in her right arm,
but the judge determined that Employee had sufficiently described a qualitative
difference between the pain associated with the thrombosis and the pain associated with
her work injury. The trial court also considered Employee’s proof of excellent
performance reviews, her ability to work without restrictions before the injury, and her
inability to perform her work duties after her injury in rendering its determination that she
had presented sufficient evidence to establish she would likely succeed at a hearing on
the merits of her claim. We conclude from our review of the record that the
preponderance of the evidence supports the trial court’s determination.

                  Employee’s Entitlement to Additional Medical Benefits

       Employer’s second argument on appeal asserts that Dr. Hazlewood met “the
requirements to be an authorized treating physician,” in that he is a physiatrist and
Employee was referred to him. Employer argues that Dr. Hazlewood “released
[Employee] from care based on non-compliance and based on the lack of an objective
work related injury.” Thus, Employer concludes that Employee “is not entitled to
additional medical care from a physiatrist.” We disagree.

        Neither Dr. Hazlewood nor Dr. Joyner, the orthopedic surgeon who recommended
referral to a physiatrist, was selected from a panel of physicians. Employer asserts that it
honored a direct referral from Dr. Joyner, whom the trial court determined to be an
authorized treating physician and, thus, was not required to provide a panel of specialists
in accordance with Tennessee Code Annotated section 50-6-204(a)(3)(A)(ii) (2015). In
support of its argument, Employer submitted with its position statement on appeal an
email from Dr. Joyner’s office stating that Dr. Joyner “has recommended Dr. Jeffrey
Hazlewood . . . or Dr. William Newton.” However, this document was not an exhibit in
the trial court or otherwise considered by the trial court, and we decline to consider it.
“Evaluating a trial court’s decision on appeal necessarily entails taking into account
information the trial court had before it at the time the issues were decided by the court,
as opposed to the potentially open-ended universe of information parties may seek to
present on appeal following an adverse decision.” Hadzic v. Averitt Express, No. 2014-
02-0064, 2015 TN Wrk. Comp. App. Bd. LEXIS 14, at *13 n.4 (Tenn. Workers’ Comp.
App. Bd. May 18, 2015). Accordingly, “we will not consider on appeal testimony,
exhibits, or other materials that were not properly admitted into evidence at the hearing
before the trial judge.” Id.


                                             4
       Tennessee Code Annotated section 50-6-204(a)(1)(A) (2015) provides “[t]he
employer or the employer’s agent shall furnish, free of charge to the employee, such
medical and surgical treatment, . . . made reasonably necessary by accident as defined in
this chapter.” Section 50-6-204(a) further provides that an Employer is required to
“designate a group of three (3) or more independent reputable physicians, . . . from which
the injured employee shall select one (1) to be the treating physician.” Tenn. Code Ann.
§ 50-6-204(a)(3)(A)(i) (2015). When the authorized physician makes a referral to a
specific physician for specialized care, an employer “shall be deemed to have accepted
the referral, unless the employer, within three (3) business days, provides the employee a
panel of three (3) or more independent reputable physicians . . . .” Tenn. Code Ann. §
50-6-204(a)(3)(A)(ii) (2015).

        Here, the trial court observed that Employer was permitted an opportunity to
submit as evidence any physician panels that were presented to Employee, and that no
panel was submitted suggesting Employee selected Dr. Hazlewood as an authorized
physician. Moreover, Dr. Joyner’s medical records do not reflect a referral to Dr.
Hazlewood specifically; rather, the record simply refers Employee for treatment with a
physiatrist. The record on appeal does not support Employer’s assertion that Dr.
Hazlewood was, in fact, a direct referral from Dr. Joyner. The only document supporting
this assertion was not admitted into evidence at the expedited hearing. Moreover, Dr.
Hazlewood discharged Employee from his care, stating that he would only see her in
follow-up if Employer authorized another visit. Having affirmed the trial court’s
conclusion that Employee is likely to succeed on the merits of her claim, she is entitled to
reasonable and necessary medical care. Thus, the evidence does not preponderate against
the trial court’s conclusion that Employer is obligated to provide a panel of physiatrists
from which Employee may choose an authorized physician.

                       Employer’s Entitlement to an Initial Hearing

        Employer’s final issue on appeal concerns whether it should have been allowed to
proceed to an initial hearing instead of an expedited hearing. While it is unclear upon
what authority Employer relies in making this assertion, we find the argument is moot.
In its expedited hearing order, the trial court scheduled an initial hearing for November 8,
2016.

                                        Conclusion

        For the foregoing reasons, we hold that the evidence does not preponderate against
the trial court’s decision at this interlocutory stage of the case. Nor does the trial court’s
decision violate any of the standards set forth in Tennessee Code Annotated section 50-6-
217(a)(3). Accordingly, the trial court’s decision is affirmed. The case is remanded for
any further proceedings that may be necessary.


                                              5
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

Nesreen Boutros                                          )   Docket No.   2016-06-0418
                                                         )
v.                                                       )   State File No. 32833-2015
                                                         )
Amazon, et al.                                           )


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 9th day of November, 2016.
 Name                    Certified   First Class   Via   Fax      Via     Email Address
                         Mail        Mail          Fax   Number   Email

 Nesreen Boutros                                                    X     Nesreen.boutros@yahoo.com
 W. Troy Hart                                                       X     wth@mijs.com
                                                                          tbsherrill@mijs.com
 Kenneth M. Switzer,                                                X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Jeanette.Baird@tn.gov